UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
JULIUS WAYNE MILLER,                      )
                                          )
      Plaintiff,                          )
                                          )
              v.                          )                 Case No. 17-cv-1619 (APM)
                                          )
DISTRICT OF COLUMBIA, et al.,             )
                                          )
      Defendants.                         )
_________________________________________ )

                                 MEMORANDUM OPINION

I.   INTRODUCTION

       Plaintiff Julius Wayne Miller has sued the District of Columbia, the Warden of the District

of Columbia Jail (collectively, “the D.C. Defendants”), the United States Parole Commission

(“Commission”), and the United States Attorney General (collectively, “the Federal Defendants”)

for monetary damages based on a 32-month delay in the Commission’s execution of a parole

violator warrant. Liberally construed, Plaintiff brings this action for money damages under (1) the

Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346(b), 2671 et seq., and (2) 42 U.S.C. § 1983,

claiming that the delay violated his due process rights. This case is before the court on the

D.C. Defendants’ Motion to Dismiss, ECF No. 11, and the Federal Defendants’ Motion to Dismiss,

ECF No. 22. The D.C. Defendants assert that no claim has been stated because they lack authority

over such matters. The Federal Defendants assert several grounds for dismissal, including

sovereign immunity. For the reasons explained below, both motions are granted.
II.   BACKGROUND

       Plaintiff was on supervised release from a sentence imposed by the Superior Court of the

District of Columbia when, on October 13, 2014, he was indicted in Maryland state court for armed

carjacking and related crimes. See Compl., ECF No. 1, at 1–3. Shortly thereafter, on October 22,

2014, the U.S. Parole Commission “issued and lodged as a detainer a warrant against [Plaintiff]

for violation of the release conditions.” Id. at 1. On August 21, 2015, Plaintiff pleaded guilty to

robbery in the Circuit Court for Prince George’s County, Maryland, and was subsequently

sentenced “to a [prison] term of 10 years with all but 4 years to be suspended, with 5 years of

probation to follow upon his release.” Id. at 2; see also Fed. Defs.’ Mot. to Dismiss, ECF No. 22,

Mem. in Supp. [hereinafter Fed. Defs.’ Mem.], at 2. Plaintiff “was transferred to the State of

Maryland Department of Corrections” to serve that sentence. Compl. at 2. In October 2015,

Plaintiff allegedly requested “that the U.S. Parole Commission conduct a revocation hearing for

which the parole violator warrant was issued and lodged as a detainer,” and in September 2016,

he requested “a dispositional interview” with regard to the warrant. Id.

       Plaintiff was released from Maryland’s custody on June 19, 2017, and the Commission’s

warrant was executed on June 21, 2017, resulting in Plaintiff’s transfer to the District of Columbia

jail. See Compl. at 3; Fed. Defs.’ Mem. at 2. On August 5, 2017, Plaintiff was “transported from

the D.C. D.O.C. to the Federal Detention Center” in Philadelphia, Pennsylvania, Pl.’s Opp’n to

D.C. Defs.’ Mot. to Dismiss, ECF No. 14, at 2, where he received a parole revocation hearing on

August 22, 2017. See Fed. Defs.’ Reply, ECF No. 29, Ex. 1 (Notice of Action), ECF No. 29-1.

Following the hearing, the Commission, citing the Maryland conviction, revoked Plaintiff’s

D.C. supervised release term and ordered him to “serve a new term of imprisonment of 9 month(s)

from June 21 2017, the date the warrant was executed.” Id. at 1. The Commission noted that with



                                                 2
that new term and “a credit of 32 month(s) . . . for time served,” Plaintiff would serve “41 months

toward [his] guidelines of 60–72 months.” Id. The Commission explained that it was imposing

a sentence “below the guidelines . . . because the maximum authorized term of imprisonment

limit[ed] the time [he] [would] serve to less than the bottom of the guideline range.” Id. In other

words, the remaining time left on Plaintiff’s D.C. sentence, i.e., nine months, was less than the low

end of the guideline range for the supervised release revocation, resulting in a less-than-guideline-

range sentence. The Commission did not impose “an additional term of supervised release as part

of [the] revocation decision,” but noted that once released from his D.C. sentence Plaintiff would

have “a new 5 year term of supervised release as imposed by the Circuit Court” in Maryland. Id.

       The National Appeals Board affirmed the Commission’s decision on November 13, 2017.

Fed. Defs.’ Reply, Ex. 2, ECF No. 29-2. On appeal, Plaintiff asserted, among other things, that

the Commission had violated his due process rights by delaying his revocation hearing until after

the end of his Maryland sentence. Id. at 1. The Board rejected that contention, explaining that the

Commission “is not required to begin the revocation procedure until [its] warrant has been

executed,” and that, in Plaintiff’s case, the “revocation hearing was held within 90 days of the

warrant’s execution as required by Commission rules.” Id.

III.   LEGAL STANDARDS

         A.    Rule 12(b)(1)

       The Federal Defendants have moved to dismiss under Federal Rule of Civil Procedure

12(b)(1) for lack of subject-matter jurisdiction. See Fed. R. Civ. P. 12(b)(1). “Federal courts are

courts of limited jurisdiction,” possessing “only that power authorized by Constitution and

statute.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). “It is to be

presumed that a cause lies outside this limited jurisdiction,” which cannot “be expanded by judicial



                                                 3
decree.” Id.; see also Gen. Motors Corp. v. EPA, 363 F.3d 442, 448 (D.C. Cir. 2004) (“As a court

of limited jurisdiction, we begin, and end, with an examination of our jurisdiction.”). “If the court

determines at any time that it lacks subject-matter jurisdiction, [it] must dismiss the action.” Fed.

R. Civ. P. 12(h)(3).

        When deciding a motion under Rule 12(b)(1), a court must accept all well-pleaded factual

allegations in the complaint as true. See Jerome Stevens Pharm., Inc. v. Food & Drug Admin., 402
F.3d 1249, 1253–54 (D.C. Cir. 2005). In addition, the court may consider “such materials outside

the pleadings as it deems appropriate to resolve the question whether it has jurisdiction to hear the

case.” Scolaro v. D.C. Bd. of Elections & Ethics, 104 F. Supp. 2d 18, 22 (D.D.C. 2000); see

Herbert v. Nat’l Acad. of Scis., 974 F.2d 192, 197 (D.C. Cir. 1992). Specifically, when it is

necessary to look beyond the face of the complaint to determine whether the court has subject-

matter jurisdiction, the court may consider “the complaint supplemented by undisputed facts

evidenced in the record, or the complaint supplemented by undisputed facts plus the court’s

resolution of disputed facts.” See Coal. for Underground Expansion v. Mineta, 333 F.3d 193, 198

(D.C. Cir. 2003) (internal quotation mark omitted). The plaintiff bears the burden of establishing

the court’s subject-matter jurisdiction. Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992).

          B.    Rule 12(b)(6)

        The D.C. Defendants have moved to dismiss under Rule 12(b)(6) for “failure to state a

claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss

brought under Rule 12(b)(6), “a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible when

“the plaintiff pleads factual content that allows the court to draw the reasonable inference that the



                                                   4
defendant is liable for the misconduct alleged.” Id. The factual allegations in the complaint need

not be “detailed,” but Rule 8’s pleading standard “demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.”             Id. (internal quotation mark omitted).

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

do not suffice.” Id. If the facts as alleged fail to establish that a plaintiff has stated a claim upon

which relief can be granted, a court must grant the defendant’s Rule 12(b)(6) motion. See Am.

Chemistry Council, Inc. v. U.S. Dep't of Health & Human Servs., 922 F. Supp. 2d 56, 61 (D.D.C.

2013).

         In evaluating a motion to dismiss under Rule 12(b)(6), the court must accept a plaintiff’s

“factual allegations . . . as true,” Harris v. D.C. Water & Sewer Auth., 791 F.3d 65, 67 (D.C. Cir.

2015), and “construe the complaint ‘in favor of the plaintiff, who must be granted the benefit of

all inferences that can be derived from the facts alleged,’” Hettinga v. United States, 677 F.3d 471,

476 (D.C. Cir. 2012) (quoting Schuler v. United States, 617 F.2d 605, 608 (D.C. Cir. 1979)). The

court need not accept as true, however, “a legal conclusion couched as a factual allegation,”

Papasan v. Allain, 478 U.S. 265, 286 (1986), or “inferences . . . unsupported by the facts set out

in the complaint,” Kowal v. MCI Commc’ns Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994).

IV.      DISCUSSION

          A.    Sovereign Immunity

         The Federal Defendants invoke sovereign immunity, see Fed. Defs.’ Mem. at 3–5, which

“is jurisdictional in nature,” F.D.I.C. v. Meyer, 510 U.S. 471, 475 (1994). Under the doctrine of

sovereign immunity, the United States, including agencies and employees in their official

capacities, “cannot be sued without giving its consent, and any waiver of sovereign immunity

‘must be unequivocally expressed in statutory text.’” Morris v. U.S. Sentencing Comm’n, 696



                                                  5
F. App’x 515, 516 (D.C. Cir. 2017) (internal citation omitted) (quoting Lane v. Pena, 518 U.S.
187, 192 (1996)); see also Friends of the Earth v. EPA, 934 F. Supp. 2d 40, 45–46 (D.D.C. 2013)

(“When it has not been waived, sovereign immunity shields the federal government, its agencies,

and federal officials acting in their official capacities from suit.” (citing Meyer, 510 U.S. at 471;

Kentucky v. Graham, 473 U.S. 159, 166–67 (1985)).

         The FTCA provides a waiver of claims for money damages based on certain tortious

conduct, but only where the United States “‘would be liable to the claimant’ as ‘a private person’

‘in accordance with the law of the place where the act or omission occurred.’” Meyer, 510 U.S. at

477 (quoting 28 U.S.C. § 1346(b)). The FTCA does not waive the United States’ immunity from

a lawsuit, such as this one, that is based on constitutional torts because “[b]y definition, federal

law, not state law, provides the source of liability for a claim alleging the deprivation of a federal

constitutional right.” Id. at 478; see also 28 U.S.C. § 2679(b)(2) (noting that the FTCA “does not

extend or apply to a civil action against an employee of the Government . . . brought for a violation

of the Constitution of the United States”). Furthermore, while the Commission administers parole

for D.C. Code offenders, it “retains the immunity it is due as an arm of the federal sovereign.”

Settles v. U.S. Parole Comm’n, 429 F.3d 1098, 1106 (D.C. Cir. 2005). Thus, the court agrees that

jurisdiction is lacking to the extent that damages are sought under the FTCA. See Stoddard v. U.S.

Parole Comm’n, 900 F. Supp. 2d 38, 41 (D.D.C. 2012).

         Plaintiff has identified no other plausible basis to satisfy his burden on the jurisdictional

question. Accordingly, the complaint against the Federal Defendants is dismissed under Rule

12(b)(1). 1


1
  Even if Plaintiff could overcome the jurisdictional defect, the court agrees that the complaint “is fraught with
problems,” Fed. Defs.’ Mem. at 3, including the following. First, Plaintiff purports to sue under 42 U.S.C. § 1983,
Compl. at 1, which, by its terms, applies only to state actors, not federal actors, like the U.S. Parole Commission and
the U.S. Attorney General. See Settles, 429 F.3d at 1105 (finding “no clear statement [in the statutory text] that would

                                                           6
         B.       Failure to State a Claim

         The D.C. Defendants contend that no claim has been stated against them, because they

“had no authority to circumvent the delay allegedly caused” by the Commission. D.C. Defs.’ Mot.

to Dismiss, ECF No. 11, ¶ 2. The court agrees. The National Capital Revitalization and Self-

Government Improvement Act of 1997 transferred (1) “responsibility for the imprisonment of all

felons convicted under the [D.C.] Code from the city to the federal government,” and (2) “authority

over parole and reparole decisions from the District of Columbia Board of Parole (‘Board’) to

the . . . Commission.”        Fletcher v. Reilly, 433 F.3d 867, 868–69 (D.C. Cir. 2006).                          The

Commission assumed jurisdiction in 1998, id. at 869, and the Board was “legally extinguished” in

2001, id. at 873, thereby leaving the District of Columbia with no authority over parole matters.

See D.C. Code § 24-131(a) (conferring exclusive paroling jurisdiction upon the Commission).

Therefore, the D.C. Defendants can have no liability for the alleged unconstitutional delay in

executing the Commission’s warrant. Accordingly, the complaint against the D.C. Defendants is

dismissed under Rule 12(b)(6). See Morris, 696 F. App’x at 516 (affirming dismissal of claims

against the U.S. Attorney General and Department of Justice where the defendants “played no role

whatsoever in the actions [the plaintiff] alleged injured him”).




make the Commission itself subject to liability under § 1983”). And, as to U.S. Attorney General Sessions, Plaintiff’s
claim fails for an additional reason: government officials may be not held liable under section 1983 “for the
unconstitutional conduct of their subordinates under a theory of respondeat superior,” Iqbal, 556 U.S. at 676; see
Epps v. U.S. Attorney Gen., 575 F. Supp. 2d 232, 239 (D.D.C. 2008), and Sessions is not alleged to have played any
personal role in Plaintiff’s revocation proceedings, see Compl. Second, a delay in holding a parole revocation hearing,
even if unreasonable, is “not prejudicial where,” as in this case, the violator “was under custody on other criminal
sentences.” Sutherland v. McCall, 709 F.2d 730, 732–33 (D.C. Cir. 1983). In fact, the Commission “was under no
obligation to [execute the warrant and] conduct a revocation hearing while Plaintiff was serving the Maryland
sentence.” Nelson v. Williams, 750 F. Supp. 2d 46, 51 (D.D.C. 2010) (citing Moody v. Daggett, 429 U.S. 78, 89
(1976)), aff'd, No. 10-5429, 2011 WL 2618078 (D.C. Cir. June 23, 2011).

                                                          7
V.     CONCLUSION

       For the foregoing reasons, the Defendants’ motions are granted, and this action is dismissed

with prejudice.

       A separate order accompanies this Memorandum Opinion.




Dated: August 3, 2018                                Amit P. Mehta
                                                     United States District Judge




                                                8